t c memo united_states tax_court james s plato petitioner v commissioner of internal revenue respondent docket no filed date james s plato pro_se portia n rose kristen i nygren and paul cooperman feinberg for respondent memorandum findings_of_fact and opinion paris judge the internal_revenue_service irs or respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax in relation to his federal_income_tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively for the issue sec_2 remaining for decision are whether petitioner is liable for additions to tax for failure to timely file a federal tax_return failure_to_pay_tax shown on the return and failure to pay estimated_tax for findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts and the facts drawn from the stipulated exhibits are incorporated herein by this reference petitioner resided in texas when he timely filed his petition petitioner separated from his wife in date and they have not lived together since then in the matter of petitioner’s divorce action community_property assets including a stock brokerage account and a sec_401k 1unless otherwise stated all section references are to the internal_revenue_code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the parties resolved the underlying deficiency in this case and filed a stipulation of settled issues on date respondent also conceded that petitioner is entitled to a foreign_tax_credit of dollar_figure and that petitioner is not liable for a sec_72 additional tax of dollar_figure 3as of the time of trial petitioner’s divorce was not finalized retirement account were liquidated subject_to a stipulation order in date petitioner prepared and signed a form_1040 u s individual_income_tax_return for reporting the filing_status of married_filing_jointly and a tax_liability of dollar_figure joint_return on date he left the joint_return and a check for dollar_figure under the mat at the front door of his wife’s residence for her to sign and mail to the irs there is no evidence in the record that the return was mailed or the check negotiated petitioner did not request an extension of time to file the joint_return but he asked his wife to request an extension neither the request for an extension of time nor the joint_return was filed with the irs the irs prepared a substitute for return sfr for the sfr is not a part of the record in this case on the basis of the sfr the irs issued petitioner a notice_of_deficiency determining a deficiency and additions to tax for during the course of the examination and after the notice_of_deficiency dated date petitioner submitted a form_1040 reporting a filing_status of married 4the parties filed a supplemental stipulation of facts that included as an exhibit a copy of the joint_return signed only by petitioner and not by his spouse and dated date petitioner submitted the copy of the joint_return to respondent during the audit 5the irs account transcript for petitioner’s tax period ending date reports that the sfr was prepared on date in his pretrial memorandum respondent contends that the sfr was prepared on date filing separately separate_return and tendered a payment of dollar_figure with the separate_return respondent accepted the payment made with the separate_return on date and it is the basis for the stipulation of settled issues entered into by the parties and the basis for the recalculation of the additions to tax for which respondent determined petitioner was liable see supra note i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 as stated supra the parties resolved the underlying deficiency only the additions to tax remain in issue under sec_7491 respondent has the burden of production with respect to petitioner’s liability for any penalty or addition_to_tax ii additions to tax a failure to timely file a tax_return and failure_to_pay_tax shown on return sec_6651 and imposes additions to tax for failure to timely file a federal_income_tax return and failure to timely pay the tax shown on a return respectively unless it is shown that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax under subsection a is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent the addition_to_tax under subsection a is of the amount shown as tax on the return for each month or fraction thereof during which such failure continues up to a maximum amount of a taxpayer is not liable for an addition_to_tax for failure to timely file or pay if he shows the untimeliness was due to reasonable_cause and not due to willful neglect sec_6651 and 116_tc_438 failure to timely file a tax_return petitioner was required to but did not timely file a federal_income_tax return for respondent has met his burden of production for the a addition_to_tax for petitioner argues that he had reasonable_cause and did not willfully neglect his filing obligation for because he signed the joint_return on date and then left it and a check for the liability reported on that return under the mat of his wife’s residence petitioner argues that his actions in attempting to file the joint_return coupled with his history of compliance in filing tax returns amount to reasonable_cause for his failure_to_file a tax_return for petitioner argues that 736_f2d_134 4th cir rev’g tcmemo_1983_180 supports his contention that the court should consider his history of timely filing tax returns in willis the taxpayer and his secretary-comptroller reviewed the taxpayer’s return id pincite after the taxpayer was satisfied with the return’s contents he instructed his secretary-comptroller to draw and endorse a corporate check to cover the tax_liability to transfer funds from the taxpayer’s personal account to cover the corporate check and to mail the tax_return and check to the irs id the taxpayer’s secretary-comptroller then inadvertently failed to timely mail the taxpayer’s tax_return and the irs received it days late id the u s court_of_appeals for the fourth circuit included the taxpayer’s history of timely filing in its analysis of whether the taxpayer acted with reasonable_cause id pincite it also stated that the t axpayer did all possible to see that the return was timely filed with the irs id pincite petitioner’s reliance on willis is misplaced for two reasons the first is that willis was effectively overturned by boyle v commissioner 469_us_241 holding that a taxpayer cannot rely on an agent to timely file a tax_return the 6moreover 736_f2d_134 4th cir rev’g tcmemo_1983_180 is a u s court_of_appeals for the fourth circuit case continued second is that petitioner did not do everything possible to see that any return was filed with the irs petitioner left the joint_return and a check for dollar_figure under the doormat of his wife’s residence petitioner did not request an extension of time to file the joint_return but he asked his wife to request an extension of time to file indeed petitioner took no further action to comply with his requirement to file a tax_return until respondent issued him a notice_of_deficiency additionally the court has held that failure to obtain a spouse’s signature on a married_filing_jointly return when the couple is separated does not always constitute reasonable_cause for failure to timely file a tax_return see sutherland v commissioner tcmemo_1991_619 petitioner received the notice_of_deficiency dated date and thereafter submitted the separate_return to respondent and tendered a payment of dollar_figure with his return the transcript of account for shows that respondent accepted the payment made with the separate_return on date for the continued petitioner’s case is appealable to the u s court_of_appeals for the fifth circuit which has long held that a taxpayer cannot rely on an agent to timely file a tax_return see 594_f2d_121 5th cir citing 365_f2d_846 5th cir aff’g and remanding tcmemo_1964_126 and dritz v commissioner tcmemo_1969_175 aff’d 427_f2d_1176 5th cir aff’g tcmemo_1978_180 reasons stated above the court finds that petitioner did not have reasonable_cause for failing to timely file a tax_return for thus respondent’s determination of an addition_to_tax for failure to timely file a tax_return is sustained and petitioner is liable for that addition_to_tax failure_to_pay_tax shown on return respondent filed an sfr for petitioner for which was the basis for the notice_of_deficiency in this case a return prepared by the commissioner in accordance with sec_6020 is treated as the return filed by the taxpayer for the purpose of determining the amount of the addition under sec_6651 sec_6651 127_tc_200 respondent’s burden of production under sec_7491 requires that he introduce evidence that he made an sfr for that satisfies the requirements of sec_6020 see 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir gleason v commissioner tcmemo_2011_154 wl see also wheeler v commissioner t c pincite to constitute a sec_6020 sfr the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ 143_tc_376 quoting spurlock v commissioner tcmemo_2003_124 wl at aff’d in part 616_fedappx_391 10th cir the court has held that the requirements of sec_6020 have been met where an sfr consists of form_4549 income_tax examination changes form 886-a explanation of items and form sec_6020 certification see id gleason v commissioner wl at respondent entered into evidence a form_3623 statement of account a form_4549 and a form 886-a the form_3623 has the docket number for petitioner’s case typed at the top of the form thus the form_3623 was not a part of the sfr prepared before petitioner filed a petition with the court and was issued a docket number for his case the forms and 886-a are both dated and contain calculations based on petitioner’s separate_return there is no form in the record respondent has failed to meet his burden of production with respect to the appropriateness of imposing the sec_6651 addition_to_tax therefore the determination in the notice_of_deficiency of the addition_to_tax for failure to pay the tax_shown_on_the_return is not sustained b failure to pay estimated_tax sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment equals the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a valid_return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 there are limited exceptions to the requirement to pay estimated_tax that are not applicable here see sec_6654 if taxpayers who filed a married_filing_jointly return for the prior tax_year file married_filing_separately returns for the taxable_year for which the estimated_tax payments are being calculated the regulations provide a special rule for calculating their required annual payments sec_1_6654-2 income_tax regs sec_1_6654-2 income_tax regs provides in part special rule in case of change from joint_return or separate_return for the preceding_taxable_year -- joint_return to separate returns --in determining the applicability of the exceptions of this section to an underpayment of estimated_tax a taxpayer filing a separate_return continued the taxpayers’ prior year tax_liabilities would be the taxes the spouses would be liable for if they each filed a married_filing_separately return for that year sec_1_6654-2 and example income_tax regs an irs account transcript for the joint_return was entered into evidence the transcript shows that petitioner and his spouse reported adjusted_gross_income of dollar_figure and tax per the return of dollar_figure for although there were withholding payments of dollar_figure made in community_property law in the state of petitioner’s residence requires that amount to be allocated when the married spouses chose to file separately no information was entered into continued who filed a joint_return for the preceding_taxable_year shall be subject_to the following rule the tax-- i shown on the return_for_the_preceding_taxable_year or ii based on the tax_rates and personal exemptions for the current taxable_year but otherwise determined on the basis of the facts_shown_on_the_return for the preceding_taxable_year and the law applicable to such year shall be that portion of the tax which bears the same ratio to the whole of the tax as the amount of the tax for which the taxpayer would have been liable bears to the sum of the taxes for which the taxpayer and his spouse would have been liable had each spouse filed a separate_return for the preceding_taxable_year 8the joint_return reflects a total_tax liability of dollar_figure the withholding payments of dollar_figure in are more than of the tax shown on petitioner’s continued evidence that allocated the adjusted_gross_income and tax per return for between petitioner and his spouse therefore the court cannot complete its analysis to decide petitioner’s required_annual_payment under sec_6654 for because although it can calculate of petitioner’s tax for under clause i it cannot identify the number equal to of the tax shown on petitioner’s return under clause ii see wheeler v commissioner t c pincite respondent has failed to carry his burden of production thus the addition_to_tax for failure to pay estimated_tax for is not sustained the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule continued joint_return before the application of the regulations to account for filing separately in a community_property_state
